Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lauren E. Burrow on 03/10/2021.

The application has been amended as follows: 
Claim 7 has been amended to read:
--“A method for promoting hair growth, comprising the step of administering to an individual a composition for promoting hair growth comprising pataua (Oenocarpus bataua) oil and a pharmaceutically and/or cosmetically acceptable carrier, wherein the pataua (Oenocarpus bataua) oil is present in an amount of about 1% by weight based on the total weight of the composition; and 
wherein the hair growth is promoted by modulating the expression of genes related to the JAK-STAT signalling pathway.”--  


--“The method according to claim 7, wherein the composition is formulated for topical, oral or parenteral administration.”--  

Claim 6 has been amended to read:
--“The method according to claim 7, wherein the composition is formulated as aqueous, alcoholic or oily solutions, dispersions, emulsions, suspensions, aerosol compositions comprising a pressurized propellant agent, microcapsules, microparticles or vesicular dispersions of the ionic or non-ionic type, aqueous or oily lotions, serum, capsules, tablets, granules or syrups.”--

Claims 1 and 3 have been cancelled.

 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Ferrari et al., teaches a composition comprising plant lipid including pataua oil in an amount ranging from about 1%-5%. See claims 1-5.  Ferrari however, does not teach the method for promoting hair growth by modulating the expression of genes related to the JAK-STAT signaling pathway.




Claims 5-7 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSAN T TRAN/Primary Examiner, Art Unit 1615